Citation Nr: 0103177	
Decision Date: 02/01/01    Archive Date: 02/14/01	

DOCKET NO.  98-04 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date prior to July 5, 1996, 
for the grant of service connection for residuals of lung 
cancer.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
disability of the feet.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disability.

4.  Entitlement to an increased rating for status post 
rhinoplasty with bone graft, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1974 to January 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  A February 1999 RO decision granted service 
connection for residuals of lung cancer effective January 8, 
1997.  A February 2000 RO decision granted an earlier 
effective date of July 5, 1996, for service connection for 
residuals of lung cancer.  

The issues of whether new and material evidence has been 
submitted to reopen the claims of entitlement to service 
connection for feet and skin disabilities are the subject of 
the remand portion of this decision.  


FINDINGS OF FACT

1.  An unappealed August 1995 RO decision denied service 
connection for carcinoma of the right lung, postoperative.

2.  A reopened claim for service connection for residuals of 
lung cancer was not received prior to July 5, 1996; the RO 
granted service connection for residuals of lung cancer 
effective July 5, 1996.  

3.  The veteran's service-connected status post rhinoplasty 
with bone graft is manifested by some soreness at the bridge 
of her nose, but it has not caused marked interference with 
breathing space or 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side, 
nor has it caused loss of part of the nose, or any 
disfigurement.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 5, 
1996, for service connection for residuals of lung cancer 
have not been met.  38 U.S.C.A. §§ 5101(a), 5107 (West 1991); 
38 C.F.R. §§ 3.155(a), 3.157, 3.400 (2000).

2.  The criteria for an evaluation greater than 10 percent 
for status post rhinoplasty with bone graft have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.20, Part 4, Diagnostic Codes 6502, 
6504, 7800, 7804 (2000) (38 C.F.R. Part 4, Diagnostic Codes 
6502, 6504 prior to October 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In this regard, both VA and private 
treatment records have been associated with the record on 
appeal and the veteran has been afforded an examination.  The 
veteran and her representative have been provided with 
statements of the case as well as a supplemental statement of 
the case, informing them of evidence that was of record and 
what was required to establish the veteran's claims decided 
herein.  The veteran has been afforded two personal hearings 
at which she appeared with her representative.  There has 
been no indication that any additional relevant VA or private 
treatment records exist.  Therefore, the Board concludes that 
the VA has complied with the Veterans Claims Assistance Act 
of 2000.  

I.  Earlier Effective Date

An August 1995 RO decision denied service connection for 
carcinoma of the right lung, postoperative.  The veteran was 
notified of that action by official letter dated August 31, 
1995, and her appellate rights.  The veteran asserts she 
initiated a timely appeal from that notification and that, 
therefore, the effective date for service connection for 
residuals of lung cancer should be from the time of her 
original claim in November 1994.  

The August 31, 1995 letter to the veteran notifies her that 
her claim for service connection for carcinoma of the right 
lung, postoperative, was denied because carcinoma of the 
right lung was not shown during service or within one year of 
discharge from service.  On January 5, 1996 a formal claim 
was received from the veteran.  This claim identifies various 
disabilities for which service connection is claimed, 
including shortness of breath, breathing problems in 1977, 
and asthma.  This formal application makes no reference to 
the August 31, 1995 letter, nor does it make any reference to 
carcinoma of the right lung, postoperative, or in any other 
way refer to lung cancer.

The next communication from the veteran was a claim for a 
clothing allowance received in July 1996.  This document 
makes no reference to the August 31, 1995 letter nor does it 
make any reference to carcinoma of the right lung, 
postoperative.

On July 5, 1996, a communication was received from the 
veteran that is entitled "statement of fact."  In this 
document the veteran relates her belief that during active 
service she was exposed to a substance called white 
phosphorus.  She indicated she did not remember any protocol 
being followed or formal paperwork being processed, but she 
was instructed to contact a superior if she experienced any 
symptoms of shortness of breath, weakness, dizziness, or any 
general feeling of sickness.  From that time she indicated 
that she had no reason to suspect that any permanent damage 
had been done.  This communication does not make any 
reference to the August 31, 1995 letter, nor does it make any 
reference to carcinoma of the right lung, postoperative.  

In a January 1997 communication the appellant indicated that 
she desired to claim entitlement to service connection for 
lung cancer based on handling known carcinogens and included 
a copy of the January 1996 "statement of fact."  Service 
connection was subsequently granted for residuals of lung 
cancer secondary to inservice use of tobacco products.  

The effective date of an evaluation and award of compensation 
based on an original or reopened claim for direct service 
connection will be the date following separation from active 
service or date entitlement arose if claim is received within 
one year after separation from service; otherwise, the date 
of receipt of claim, or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(b)(2)(i).  The effective date of 
an award based upon presumptive service connection is the 
date entitlement arose, if a claim is received within one 
year after separation from active duty; otherwise date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(ii).

The effective date will be as though the former decision had 
not been rendered if new and material evidence, other than 
service department records, are received within the appeal 
period or are received prior to an appellate decision.  
38 C.F.R. § 3.400(q)(1)(i).  If the new and material evidence 
is received after a final disallowance the effective date is 
the date of receipt of new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

Any communication or action, indicating an intent to apply 
for one or more benefits administered under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  A specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a) (2000).  Fleshman v. Brown, 9 Vet. App. 548, 551, 
552 (1996); affirmed at Fleshman v. West, 138 F.3d 1429 
(Fed. Cir. 1998). 

A written communication from a claimant or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the RO and a desire to contest 
the result will constitute a notice of disagreement.  
38 C.F.R. § 20.201 (2000).  While special wording is not 
required, the notice of disagreement must be in terms which 
can be reasonably construed as disagreement with that 
determination.  Id.  The notice of disagreement does not have 
to express a desire for appellate review.  Gallegos v. Gober, 
10 Vet. App. 50 (2000).  

The record is clear that the veteran's original claim for 
service connection for residuals of lung cancer was denied by 
the August 1995 RO decision denying carcinoma of the right 
lung, postoperative.  The veteran was notified of that 
decision by official letter dated August 31, 1995.  During 
the one year following August 31, 1995, that the appellant 
had to appeal that denial, the record does not indicate any 
communication from the appellant that expressed 
dissatisfaction or disagreement with the August 1995 denial 
or that expressed any disagreement or desire to contest the 
denial of service connection for carcinoma of the right lung, 
postoperative.  The January 1996 formal claim refers to 
shortness of breath and breathing problems, but associates 
these with asthma and makes no reference to the August 1995 
denial or carcinoma of the lung.  Neither of the July 1996 
communications refer to the August 1995 notification, nor do 
they express any disagreement with or desire to contest the 
denial of service connection for carcinoma of the right lung, 
postoperative.  

It is only after the appellant submitted her January 1997 
communication clarifying that the July 1996 statement of fact 
was related to her claim for lung cancer that such a 
relationship between the July 1996 statement of fact and the 
claim for service connection for lung cancer was identified.  
The January 1997 communication was not within one year of 
August 31, 1995.  On the basis of this analysis there is no 
communication from the veteran within one year of August 31, 
1995, indicating disagreement with or a desire to contest the 
August 1995 denial of service connection for carcinoma of the 
right lung, postoperative.  Therefore, on the basis of this 
analysis the August 1995 RO decision denying service 
connection for carcinoma of the right lung, postoperative, is 
final.  

The record does not indicate that new and material evidence 
was received within the one year following the August 31, 
1995, notification.  In this regard, the appellant's 
statement regarding exposure to white phosphorus was not 
relevant in the grant of service connection for residuals of 
lung cancer, since the grant was based upon her tobacco use 
during active service.  Therefore, an earlier effective date 
under the provisions of 38 C.F.R. § 3.400(q)(1)(i) is not 
warranted, because evidence relating to the veteran's tobacco 
use, that resulted in the grant of service connection, was 
not received for more than one year following the August 31, 
1995, notification.  

Service connection for residuals of lung cancer has been 
granted effective July 5, 1996.  A careful review of the 
record reflects that there is no communication from the 
veteran or her representative, following the August 1995 
notification and prior to July 5, 1996, that may be construed 
as an intent to reopen the claim of entitlement to service 
connection for residuals of lung cancer.  As noted 
previously, the January 1996 formal claim identifies multiple 
disabilities, including shortness of breath and breathing 
problems, but associates the symptoms with asthma.  Since 
there is no communication of record that may be construed as 
either a formal or informal claim to reopen the claim of 
service connection for residuals of lung cancer prior to 
July 5, 1996, a preponderance of the evidence is against the 
assignment of an effective date prior to July 5, 1996, for 
the grant of service connection for residuals of lung cancer.


II.  Rhinoplasty

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of the daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

During the pendency of the veteran's appeal the rating 
criteria for evaluating diseases of the nose and lungs were 
changed, effective October 7, 1996.  In Karnas v. Derwinski, 
1 Vet. App. 308 (1991) it was held that when the law or 
regulations change after a claim has been filed, but before 
the appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  See DeSousa v. Gober, 10 
Vet. App. 461, 465-67 (1997).  However, the new rating 
criteria do not have retroactive application prior to 
October 7, 1996.  38 U.S.C.A. § 5110(g) (West 1991).  
Therefore, in this case, the Board has evaluated the 
veteran's service-connected status post rhinoplasty with bone 
graft under the old criteria both prior to and from October 
7, 1996, and under the new criteria as well from October 7, 
1996.  

Prior to October 7, 1996, Diagnostic Code 6502 provided that 
deflection of the septum with only slight symptoms warranted 
a noncompensable evaluation.  With marked interference with 
breathing, a 10 percent evaluation was warranted.  Prior to 
October 7, 1996, Diagnostic Code 6504 provided that loss of 
part of the nose or scars with loss of part of one ala or 
other obvious disfigurement warranted a 10 percent 
evaluation.  Loss exposing both nares warranted a 30 percent 
evaluation.  Subsequent to October 7, 1996, Diagnostic Code 
6502 provides that deviation of the nasal septum with 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side warrants a 10 percent 
evaluation.  Subsequent to October 7, 1996, Diagnostic Code 
6504 provides that loss of part of the nose or scars with 
loss of part of one ala or other obvious disfigurement 
warrants a 10 percent evaluation or where exposing both nasal 
passages warrants a 30 percent evaluation.  Diagnostic Code 
7800 provides that disfiguring scars of the head, face, or 
neck that are slight warrant a noncompensable evaluation.  
Where they are moderately disfiguring a 10 percent evaluation 
is warranted.  Where they are severely disfiguring, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles, a 30 percent evaluation is 
warranted.  Diagnostic Code 7804 provides that scars that are 
superficial, tender and painful on objective demonstration, 
warrant a 10 percent evaluation.

The report of an April 1997 VA X-ray of the veteran's sinuses 
reflects that the sinuses were within normal limits.  Slight 
hypertrophy of the nasal turbinates was suspected.  The 
report of a May 1997 VA examination notes that the veteran 
had surgery for a deviated septum with rhinoplasty during 
service.  She had done well following that procedure, but did 
report soreness at the bridge of her nose, especially with 
glass wearing.  On examination the veteran was slightly 
tender at the bridge of her nose, but there was no external 
deformity and the nares space was clear.  Her nose did have a 
septal wire but was otherwise unremarkable.  The diagnosis 
included history of septoplasty.  A review of VA and private 
treatment records do not reflect that the veteran has 
received treatment relating to her status post rhinoplasty 
with bone graft.  

While the veteran has indicated her belief that she has 
symptoms relating to her status post rhinoplasty with bone 
graft, including shortness of breath, she is not qualified, 
as a lay person, to establish an etiology for symptoms or 
associate symptoms with any specific disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  There is no 
competent medical evidence indicating that the veteran has 
marked interference with breathing space or 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  Neither is there competent medical 
evidence indicating that the veteran has loss of part of one 
ala or other obvious disfigurement.  There is competent 
medical evidence indicating that the veteran does not have 
disfigurement and there is competent medical evidence 
indicating that she does not experience 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  Further, there is competent medical 
evidence indicating that she does not experience marked 
interference with breathing space.  Therefore, a 
preponderance of the evidence is against compensable 
evaluations for the veteran's status post rhinoplasty with 
bone graft under either Diagnostic Code 6502 and 6504 in 
effect either prior to or after October 7, 1996.  A 
10 percent evaluation has been assigned under Diagnostic Code 
7804 by analogy to a tender and painful scar.  The record 
does reflect that the bridge of the veteran's nose exhibited 
some objective tenderness.  However, as noted, there is 
competent medical evidence indicating that there is no 
disfigurement and no competent medical evidence indicating 
any disfigurement.  Therefore, a preponderance of the 
evidence is against an evaluation greater than the 10 percent 
that has been assigned under Diagnostic Code 7800.  On the 
basis of the above analysis, a preponderance of the evidence 
is against an evaluation greater than the 10 percent that has 
been granted for status post rhinoplasty with bone graft.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2000), only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule, noting that the status post rhinoplasty with 
bone graft has not required inpatient care or caused marked 
interference with the veteran's employment.  


ORDER

An effective date prior to July 5, 1996, for the grant of 
service connection for residuals of lung cancer is denied.  

An evaluation greater than 10 percent for status post 
rhinoplasty with bone graft is denied.


REMAND

A May 1996 RO decision denied service connection for 
disability of the feet and fever blisters of the body.  The 
veteran was notified of that action by official letter dated 
May 23, 1996.  

A June 1997 RO decision denied service connection for 
disability of the feet and fever blisters of the body.  The 
veteran was notified of that action by official letter dated 
June 25, 1997.  In July 1997 the veteran submitted a notice 
of disagreement, indicating her disagreement with the denial 
of service connection for bilateral foot condition and fever 
blisters on her body.  The statement of the case, issued in 
January 1998, notes the May 1996 RO decision, as well as the 
June 1997 RO decision.  It indicates that the notice of 
disagreement was received in July 1997.  It does not indicate 
that a notice of disagreement was received within one year of 
the May 1996 notification to the veteran and a review of the 
record does not reveal that a notice of disagreement was 
received within one year of the May 1996 RO decision.

The record does not indicate that the June 1997 determination 
was made based upon whether new and material evidence had 
been submitted to reopen claims of entitlement to service 
connection for disability of the feet and skin disorder, 
including fever blisters.  Further, the statement of the case 
and supplemental statement of the case do not reflect that 
the veteran was provided with laws and regulations governing 
the reopening of claims.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should adjudicate whether new 
and material evidence has been submitted 
to reopen claims of entitlement to 
service connection for disability of the 
feet and skin disability, including fever 
blisters.

2.  If it is determined that new and 
material evidence has not been submitted, 
the veteran and her representative should 
be provided a supplemental statement of 
the case that includes laws and 
regulations governing the reopening of 
claims for service connection.  If it is 
determined that new and material evidence 
has been submitted, the RO should 
readjudicate the claims of entitlement to 
service connection for disability of the 
feet and skin disability, including fever 
blisters, on a de novo basis.  

3.  In accomplishing the above the RO 
should undertake any further indicated 
development, ensuring that the provisions 
of the Veterans Claims Assistance Act of 
2000 have been complied with.

4.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and her 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless she is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals


 



